

115 HR 1598 IH: Ninth Circuit Court Modernization and Twelfth Circuit Court Creation Act of 2017
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1598IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mr. Gohmert (for himself and Mr. Duncan of South Carolina) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to divide the ninth judicial circuit of the United States
			 into 2 circuits, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ninth Circuit Court Modernization and Twelfth Circuit Court Creation Act of 2017. 2.DefinitionsIn this Act:
 (1)Former ninth circuitThe term former ninth circuit means the ninth judicial circuit of the United States as in existence on the day before the effective date of this Act.
 (2)New ninth circuitThe term new ninth circuit means the ninth judicial circuit of the United States established by the amendment made by section 3.
 (3)Twelfth circuitThe term twelfth circuit means the twelfth judicial circuit of the United States established by the amendment made by section 3.
 3.Number and composition of circuitsSection 41 of title 28, United States Code, is amended— (1)in the matter preceding the table, by striking thirteen and inserting fourteen; and
 (2)in the table— (A)by striking the item relating to the ninth circuit and inserting the following:
					
						
							
								
									NinthCalifornia.;
 and(B)by inserting after the item relating to the eleventh circuit the following:     TwelfthAlaska, Arizona, Idaho, Montana, Nevada, Oregon, Washington, Guam, Hawaii.. 4.Number of circuit judgesThe table contained in section 44(a) of title 28, United States Code, is amended by inserting after the item relating to the eleventh circuit the following:
			
				
					
						
							Twelfth17.
 5.Places of circuit courtThe table contained in section 48(a) of title 28, United States Code, is amended by— (1)deleting Portland and Seattle in the item relating to the ninth circuit; and
 (2)inserting after the item relating to the eleventh circuit the following:     TwelfthLas Vegas, Phoenix, Anchorage, Missoula, Portland, Seattle.. 6.Judgeships (a)In generalEach circuit judge of the former ninth circuit who is in regular active service and whose official duty station on the day before the effective date of this Act is in Alaska, Arizona, Idaho, Montana, Oregon, Washington, Guam, Hawaii, or the Northern Mariana Islands or Nevada shall be a circuit judge of the new ninth circuit as of such effective date.
 (b)Appointment of judges for the twelfth circuitThe President shall appoint, by and with the advice of the Senate, 17 circuit judges for the new twelfth circuit, selected from the States assigned to the new twelfth circuit. The official duty station of a judge appointed under this paragraph shall be the locations in the table contained in section 48(a) of title 28, United States Code, as amended by this Act.
 7.Election of assignment by senior judgesEach judge who is a senior circuit judge of the former ninth circuit, whose official duty station on the day before the effective date of this Act is in Alaska, Arizona, Idaho, Montana, Oregon, Washington, Guam, Hawaii, Nevada, or the Northern Mariana Islands, may elect to be assigned to the new ninth circuit or the twelfth circuit as of such effective date and shall notify the Director of the Administrative Office of the United States Courts of such election.
 8.Seniority of judgesThe seniority of each judge appointed under section 6(b) shall run from the date of commission of such judge as a judge of the twelfth circuit.
 9.Application to casesThe following apply to any case in which, on the day before the effective date of this Act, an appeal or other proceeding has been filed with the former ninth circuit:
 (1)Except as provided in paragraph (3), if the matter has been submitted for decision, further proceedings with respect to the matter shall be had in the same manner and with the same effect as if this Act had not been enacted.
 (2)If the matter has not been submitted for decision, the appeal or proceeding, together with the original papers, printed records, and record entries duly certified, shall, by appropriate orders, be transferred to the court to which the matter would have been submitted had this Act been in full force and effect on the date on which such appeal was taken or other proceeding commenced, and further proceedings with respect to the case shall be had in the same manner and with the same effect as if the appeal or other proceeding had been filed in such court.
 (3)If a petition for rehearing en banc is pending on or after the effective date of this Act, the petition shall be considered by the court of appeals to which the petition would have been submitted had this Act been in full force and effect on the date on which the appeal or other proceeding was filed with the court of appeals.
 10.AdministrationThe court of appeals for the ninth circuit as constituted on the day before the effective date of this Act may take such administrative action as may be required to carry out this Act and the amendments made by this Act.
 11.Effective dateThis Act and the amendments made by this Act shall take effect immediately upon enactment of this Act.
 12.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act and the amendments made by this Act, including such sums as may be necessary to provide appropriate space and facilities for any judicial positions created by this Act or an amendment made by this Act.
		